UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2013 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund November 30, 2013 (Unaudited) Registered Investment Companies99.9% Shares Value ($) Bonds and Notes49.8% Dreyfus Bond Market Index Fund, BASIC Shares 553,571 a 5,845,714 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 114,932 a 1,603,301 Dreyfus High Yield Fund, Cl. I 276,686 a 1,867,628 Dreyfus Intermediate Term Income Fund, Cl. I 416,565 a 5,698,616 Dreyfus Short Duration Bond Fund 19,571 a 205,500 Domestic Common Stocks34.0% Dreyfus Appreciation Fund, Cl. Investor Shares 32,223 a 1,659,157 Dreyfus Disciplined Stock Fund 24,936 a 1,032,092 Dreyfus MidCap Index Fund 4,644 a 173,180 Dreyfus Opportunistic Midcap Value Fund, Cl. I 14,157 a 606,632 Dreyfus Research Growth Fund, Cl. Z 145,164 a 1,982,945 Dreyfus Small Cap Stock Index Fund 20,555 a 625,907 Dreyfus Strategic Value Fund, Cl. I 39,051 a 1,622,171 Dreyfus Structured Midcap Fund, Cl. I 19,441 a 585,958 Dreyfus U.S. Equity Fund, Cl. I 76,174 a 1,505,963 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 31,149 a 616,128 Foreign Common Stocks16.1% Dreyfus Emerging Markets Fund, Cl. I 73,374 a 733,736 Dreyfus Global Real Estate Securities Fund, Cl. I 80,341 a 668,440 Dreyfus International Bond Fund, Cl. I 98,984 a 1,620,372 Dreyfus International Equity Fund, Cl. I 8,491 a 304,671 Dreyfus International Stock Index Fund 27,578 a 475,446 Dreyfus International Value Fund, Cl. I 20,689 a 264,610 Dreyfus/Newton International Equity Fund, Cl. I 23,289 a 478,122 International Stock Fund, Cl. I 23,375 a 367,684 Total Investments (cost $27,494,145) % Cash and Receivables (Net) .1 % Net Assets % a Investment in affiliated mutual fund. At November 30, 2013, net unrealized appreciation on investments was $3,049,828 of which $3,341,544 related to appreciated investment securities and $291,716 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 78.6 Mutual Funds: Foreign 21.3 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Total Assets ($) Prices Observable Inputs Inputs Investments in Securities: Mutual Funds+ 30,543,973 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund November 30, 2013 (Unaudited) Registered Investment Companies100.0% Shares Value ($) Bonds and Notes19.0% Dreyfus Bond Market Index Fund, BASIC Shares 79,768 a 842,355 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 26,056 a 363,477 Dreyfus High Yield Fund, Cl. I 63,063 a 425,678 Dreyfus Intermediate Term Income Fund, Cl. I 94,434 a 1,291,852 Dreyfus International Bond Fund, Cl. I 22,459 a 367,649 Dreyfus Short-Intermediate Government Fund 92,541 a 971,684 Domestic Common Stocks57.7% Dreyfus Appreciation Fund, Cl. Investor Shares 37,687 a 1,940,480 Dreyfus Disciplined Stock Fund 28,633 a 1,185,138 Dreyfus MidCap Index Fund 22,097 a 823,994 Dreyfus Opportunistic Midcap Value Fund, Cl. I 18,959 a 812,404 Dreyfus Research Growth Fund, Cl. Z 189,101 a 2,583,118 Dreyfus Small Cap Stock Index Fund 23,502 a 715,641 Dreyfus Strategic Value Fund, Cl. I 43,356 a 1,801,004 Dreyfus Structured Midcap Fund, Cl. I 22,285 a 671,670 Dreyfus U.S. Equity Fund, Cl. I 87,092 a 1,721,817 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 35,724 a 706,626 Foreign Common Stocks23.3% Dreyfus Emerging Markets Fund, Cl. I 142,897 a 1,428,967 Dreyfus Global Real Estate Securities Fund, Cl. I 148,638 a 1,236,667 Dreyfus International Equity Fund, Cl. I 11,722 a 420,601 Dreyfus International Stock Index Fund 37,461 a 645,830 Dreyfus International Value Fund, Cl. I 27,336 a 349,630 International Stock Fund, Cl. I 31,833 a 500,731 Dreyfus/Newton International Equity Fund, Cl. I 31,507 a 646,839 Total Investments (cost $18,225,308) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. At November 30, 2013, net unrealized appreciation on investments was $4,228,544 of which $4,270,385 related to appreciated investment securities and $41,841 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 73.5 Mutual Funds: Foreign 26.5 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Total Assets ($) Prices Observable Inputs Inputs Investments in Securities: - Mutual Funds 22,453,852 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund November 30, 2013 (Unaudited) Registered Investment Companies99.3% Shares Value ($) Bonds and Notes33.0% Dreyfus Bond Market Index Fund, BASIC Shares 699,047 a 7,381,935 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 162,680 a 2,269,392 Dreyfus High Yield Fund, Cl. I 386,500 a 2,608,874 Dreyfus Intermediate Term Income Fund, Cl. I 590,734 a 8,081,245 Dreyfus Short Duration Bond Fund 169,092 a 1,775,466 Domestic Common Stocks45.0% Dreyfus Appreciation Fund, Cl. Investor Shares 91,479 a 4,710,256 Dreyfus Disciplined Stock Fund 69,928 a 2,894,337 Dreyfus MidCap Index Fund 39,441 a 1,470,757 Dreyfus Opportunistic Midcap Value Fund, Cl. I 36,299 a 1,555,395 Dreyfus Research Growth Fund, Cl. Z 433,074 a 5,915,785 Dreyfus Small Cap Stock Index Fund 56,240 a 1,712,494 Dreyfus Strategic Value Fund, Cl. I 108,107 a 4,490,763 Dreyfus Structured Midcap Fund, Cl. I 53,551 a 1,614,034 Dreyfus U.S. Equity Fund, Cl. I 210,875 a 4,169,007 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. I 85,027 a 1,681,842 Foreign Common Stocks21.3% Dreyfus Emerging Markets Fund, Cl. I 341,248 a 3,412,475 Dreyfus Global Real Estate Securities Fund, Cl. I 304,512 a 2,533,538 Dreyfus International Bond Fund, Cl. I 140,249 a 2,295,880 Dreyfus International Equity Fund, Cl. I 27,389 a 982,703 Dreyfus International Stock Index Fund 88,427 a 1,524,473 Dreyfus International Value Fund, Cl. I 66,612 a 851,969 Dreyfus/Newton International Equity Fund, Cl. I 73,818 a 1,515,485 International Stock Fund, Cl. I 74,137 a 1,166,169 Total Investments (cost $58,201,514) % Cash and Receivables (Net) .7 % Net Assets % a Investment in affiliated mutual fund. At November 30, 2013, net unrealized appreciation on investments was $8,412,760 of which $8,863,510 related to appreciated investment securities and $450,750 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 78.0 Mutual Funds: Foreign 21.3 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Total Assets ($) Prices Observable Inputs Inputs Investments in Securities: Mutual Funds+ 66,614,274 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 By: /s/ James Windels James Windels Treasurer Date: January 23, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
